DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 05/02/2022 has been entered. Claims 1-20 are pending in the Application.

Response to Arguments
Applicant's arguments filed 05/02/2022 with respect to the 35 U.S.C. 101 subject matter eligibility have been fully considered but they are not persuasive.
Regarding claims 1 and 11, the Applicant argues that the claims do not recite the judicial exception of organizing human activity. The Applicant submits that the system and method for detection of neurological functioning and conditions does not fall within any of the enumerated sub-groupings. The Examiner respectfully disagrees. The MPEP § 2106.04(a)(2) provides examples of the sub-grouping managing personal behavior recited in a claim include: 
i. filtering content, BASCOM Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 1345-46, 119 USPQ2d 1236, 1239 (Fed. Cir. 2016) (finding that filtering content was an abstract idea under step 2A, but reversing an invalidity judgment of ineligibility due to an inadequate step 2B analysis); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

ii. considering historical usage information while inputting data, BSG Tech. LLC v. Buyseasons, Inc., 899 F.3d 1281, 1286, 127 USPQ2d 1688, 1691; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iii. a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).

Therefore, the system and method for detection of neurological functioning and conditions does fall under the sub-grouping of managing personal behavior and thus recite the judicial exception.
The Applicant further argues that even if the claim did recite a judicial exception, the judicial exception is clearly integrated into a practical application. The Applicant submits that the claims represent a specially programmed machine including a physical activity data capture device (hardware) configured to capture both movement data and other biometric data, a software application (software) configured to assign tasks, and a neurological function analyzer (software) configured to analyze the data from the previous two components. The Examiner respectfully disagrees. 
At the outset, the physical device data capture device is not described as a specially programmed machine in the claims. The claims merely state that the device “configured to capture movement data and other biometric data.” The Specification further describes the data capture device “may be in the form of computer peripherals (e.g., game controllers, virtual reality headsets, etc.)” such as “traditional computer input devices such as a keyboard or mouse), a headset device 803 such as an augmented reality or mixed or virtual reality headset (for example, OCULUS RIFT™, HTC VIVE™, SAMSUNG GEAR VR™, MICROSOFT MIXED REALITY™, or other headset devices), a variety of fitness devices 805 (for example, fitness tracking wearable devices such as FITBIT™, MICROSOFT BAND™, APPLE WATCH™, or other wearable devices)” See paragraphs 0079 and 0089. Thus, the data capture device  is construed as a generic computer component performing generic computer functions at a high level of generality such as gathering data. See MPEP § 2106.05(b). It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008).
Further, regarding the software application and software analyzer, there is no specific algorithm described in the claims that amount more than insignificant extra solution activity such as mere data gathering, analyzing and displaying results. See MPEP § 2106.05(g). examples of activities that the courts have found to be insignificant extra-solution activity: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

• Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
• Selecting a particular data source or type of data to be manipulated:
iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); 

Therefore, the additional elements such as the physical activity data capture device, the software application and the software analyzer as a whole represent generic computer components and software for the purpose of data gathering, analysis and display of the recited judicial exception e.g. collecting biometric and movement data for diagnostic of a nervous system malfunction. These elements do not integrate the judicial exception into a practical application. The rejection should be maintained.

Applicant's arguments filed 05/02/2022 with respect to the prior art rejection have been fully considered but they are not persuasive.
Regarding claims 1 and 11, the Applicant argues that the cited reference Uhlig fails to teach the collection of “other biometric data” as claimed in light of the specification and further fails to teach collection of “other biometric data” while the subject is exercising. The Applicant submits that the Specification describes the “other biometric data” as heart rate, heart rate variability, galvanic skin response, pupil dilation, facial expression, electroencephalogram etc. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “other biometric data” as heart rate, heart rate variability, galvanic skin response, pupil dilation, facial expression, electroencephalogram etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant further submits that the collection of biometric and identifying data is before the testing begin. The Examiner respectfully disagrees. Uhlig explicitly disclose that biometric data is collected while wearing an IMU and performing one or more task (see para 0195, Certain biometric and identifying data associated with the test subjects will be collected and stored in the Global Database; while wearing an IMU connected to a mobile computer, subjects will be asked to perform one or more tasks which test their postural stability while they are simultaneously engaged in the Cognitive Testing component of Mi Integrated Performance testing; data collected will be stored in the Global Database).
Based on the reasoning above, the rejection should be maintained. Please see below for the detailed rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Claims 1 and 11 recite, in part, a method of diagnosing neurological condition of an individual. The limitation is directed to concepts performed in the human mind, via the use of generic computer components, such as Methods of Organizing Human Activity (Managing Personal Behavior or Relationships or Interactions between People). See MPEP § 2106.04(a)(2). Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims only recite additional elements such as a physical activity data capture device and genetic computer components e.g. software application, memory and processor. The physical data capture device correspond to mere data gathering which is an insignificant extra-solution activity. The generic computer components (e.g. software application, memory and processor) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Next the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of physical activity data capture device and genetic computer components e.g. software application, memory and processor are merely additional elements performing the abstract idea on a generic device e.g., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, the physical activity data capture device and genetic computer components e.g. software application, memory and processor are not Inventive Concept. Thus, the claim is not patent eligible.
The dependent claims 2-9 and 11-20 have been given the full two part analysis (Step 2A — 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlig et al US publication US 20150038803.

Regarding claim 1, Uhlig teaches a system for detection of neurological functioning and conditions (see at least the system in figure 5), comprising: 
a physical activity data capture device, configured to capture movement data and other biometric data of 5an individual during performance of a primary task (IMU 500, see para 0084, see para 0092, the IMU may collect data while the subject is walking, running or performing some other motor task… further see para 0103, The 3-dimensional motion data from each subject-performed task will be collected for further analysis, including a range of postural stability measures, a sensory adaptability analysis, a sensory integration analysis, an analysis of anterior/posterior, medio/lateral, and vertical motion, and a range of other frequency and amplitude measures… further see para 0090, certain biometric and identifying data associated with the test subjects will be collected); 
a software application, comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a computing device, wherein the first plurality of programming instructions, when operating on the processor (software application in the memory and processor of computer 110), cause the computing device to: 
assign a primary task to an individual under assessment (see para 0091, While wearing an IMU connected to a mobile computer, subjects will be asked to perform certain tasks which test their postural stability under varying conditions and in accordance with a specific sequence of events); 
10while the individual engages in the primary task, record movement data on the primary activity and other biometric data of the individual, using the physical activity data capture device (see para 0092, IMU data is collected while a subject performs eight motor tasks); 
assign an associative activity to the individual which corresponds to a specific neurological function or region (see para 0076, the Mi Thinking component of the invention is a system used to evaluate elements of a person's cognitive abilities and changes in those cognitive abilities over time. The system administers and scores one or more neuropsychological tests e.g. associative activity); 
while the individual engages in the associative activity, record performance data of the individual 15on the associative activity (see para 0076, the system administers and scores one or more neuropsychological tests); 
assign a dual task to the individual, the dual task comprising simultaneous performance of the primary task and the associative activity (see para 0176, the Mi Integrated Performance component of the invention is a system and method for administering and scoring certain dual-task tests used to evaluate a person's cognitive abilities while their postural stability is challenged); 
while the individual engages in the dual task, record movement data and other biometric data of the individual while performing the primary task, using the physical activity data capture device, and 20record performance data of the individual on the associative activity (see para 0195, Certain biometric and identifying data associated with the test subjects will be collected and stored in the Global Database; while wearing an IMU connected to a mobile computer, subjects will be asked to perform one or more tasks which test their postural stability while they are simultaneously engaged in the Cognitive Testing component of Mi Integrated Performance testing; data collected will be stored in the Global Database); and 
send the recorded data to a neurological functioning analyzer comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the computing device, wherein the second plurality of programming instructions, when operating on the processor (analyzing and scoring software on the computer 110, see para 0188, The collected inertial motion data are processed by a connected mobile computer for meaningful analysis), cause the computing device to:
25receive the recorded movement data, other biometric data and performance data (see para 0188, The collected inertial motion data are processed by a connected mobile computer for meaningful analysis); 
calculate a composite functioning score for the recorded movement data, other biometric data and performance data, the composite functioning score comprising an indication of the level of functionality of an aspect of the individuals' nervous system (see para 0245, Following the calculations described above, a “Mi Integrated Performance—Postural Stability Analysis” report is generated relative to the subject. In the preferred embodiment, the Mi Integrated Performance—Postural Stability Analysis report contains the Mi Integrated Performance—Postural Stability Composite Score and a comparative analysis including the ordinal and/or interval scores for each testing date for each of the following Combined Measures: TSEO (single-task), and TSEO (dual-task); and 
generate a neurological condition profile of the individual comprising an indication of relative functioning of the aspect of the individual's nervous system (see para 0247, The Mi Evaluation component of the invention summarizes current and prior data from Mi Symptoms, Mi Thinking, Mi Balance and Mi Integrated Performance to facilitate the clinical diagnosis of concussion injuries, inform treatment and response strategies, and guide return to play (or return to duty) decisions e.g. a neurological condition profile).

Regarding claim 2, Uhlig further teaches one or more primary tasks and one or more associative activities are assigned to the individual (see para 0178, one or more neuropsychological tests, further see para 0187, one or more physical tasks), a plurality of composite functioning scores are calculated comprising indications of the level of functionality of a plurality of aspects of the individuals' nervous system (see figure 21 and figure 22 showing a plurality of scores indications of a plurality of aspect of the patient’s nervous system), and the neurological functioning profile comprises indications of relative functioning of the plurality of aspects of the individual's nervous system (see para 0247, The Mi Evaluation component of the invention summarizes current and prior data from Mi Symptoms, Mi Thinking, Mi Balance and Mi Integrated Performance to facilitate the clinical diagnosis of concussion injuries, inform treatment and response strategies, and guide return to play (or return to duty) decisions).

Regarding claim 3, Uhlig further teaches the neurological functioning analyzer creates a composite functioning score spatial map based on the neurological functioning profile (see figure 19 and para 0249, the summary data is displayed on a four-sided, diamond-shaped graph (1900) e.g. the spatial graph).

Regarding claim 4, Uhlig further teaches the composite functioning score is compared to a history of composite functioning scores for the individual to determine changes in the composite functioning score over time (see para 0043, the real-time evaluation of (i) a subject's current concussion symptoms, cognitive scores, postural stability scores, and dual-task scores, (ii) any changes from prior testing).

Regarding claim 5, Uhlig further teaches the composite functioning score is compared to statistical composite functioning score data for a larger population to determine the individual's relative position in the larger population with respect to the composite functioning score (see para 0043, The invention provides a method and system for the real-time evaluation of (i) a subject's current concussion symptoms, cognitive scores, postural stability scores, and dual-task scores, (ii) any changes from prior testing, and (iii) current test performance versus peer-group statistics).

Regarding claim 6, Uhlig further teaches the primary task is continuous exercise (see para 0092, the IMU may collect data while the subject is walking, running or performing some other motor task e.g. continuous exercise).

Regarding claim 7, Uhlig further teaches the primary task is discontinuous, interval-based, or variable effort exercise (see para 0092, IMU data is collected while a subject performs eight motor tasks, each task having a specified duration. In the preferred embodiment, the time duration for each motor task is 30 seconds e.g. discontinuous, interval-based, or variable effort exercise).

Regarding claim 8, Uhlig further teaches the associative activity involves overcoming a computer or video game-like challenge or a computer simulation of a life-like scenario or challenge (see para 0178-0179, one or more neuropsychological tests… Examples of such tests include: the Trail-Making Test, Parts A & B; the Digit Span Test, Forward and Backward (from the Wechsler Adult Intelligence Scale); and the Stroop Task… the administration and scoring of the cognitive tests will be conducted electronically through subject interaction with software resident on a computer e.g. can be construed as a computer game challenge or a computer simulation of a challenge).

Regarding claim 9, Uhlig further teaches the recorded data is stored as a historical record of the individual's performance on primary tasks, associative activities, and dual tasks (see para 0066, a system and method for administering and scoring certain dual-task tests (“Mi Integrated Performance”); for each of Mi Symptoms, Mi Thinking, Mi Balance and Mi Integrated Performance, a system and method to retain elements of a patient's symptoms and test history).

Regarding claim 10, Uhlig further teaches the system selects the primary task and associative task based on changes to the individual’s neurological condition profile that suggest improvements the individual's performance over time (see para 0225, the ordinal values assigned to each of the Amplitude Measure, the Frequency Measure and the Combined Measure are evaluated for possible stability risks associated with more difficult motor tests; test scores below a threshold level will require the approval by the test administrator before the subject attempts the next, more difficult motor task e.g. improve performance with more difficult task).

Regarding claim 11, Uhlig teaches a method for detection of neurological functioning and conditions, comprising the steps of:
assigning a primary task to an individual under assessment (see para 0091, While wearing an IMU connected to a mobile computer, subjects will be asked to perform certain tasks which test their postural stability under varying conditions and in accordance with a specific sequence of events);
while the individual engages in the primary task, recording movement data on the primary activity and other biometric data of the individual, using the physical activity data capture device (see para 0092, IMU data is collected while a subject performs eight motor tasks);
assigning an associative activity to the individual which corresponds to a specific neurological function or region (see para 0076, the Mi Thinking component of the invention is a system used to evaluate elements of a person's cognitive abilities and changes in those cognitive abilities over time. The system administers and scores one or more neuropsychological tests e.g. associative activity);
while the individual engages in the associative activity, recording performance data of the individual on the associative activity (see para 0076, the system administers and scores one or more neuropsychological tests);
assigning a dual task to the individual, the dual task comprising simultaneous performance of the primary task and the associative activity (see para 0176, the Mi Integrated Performance component of the invention is a system and method for administering and scoring certain dual-task tests used to evaluate a person's cognitive abilities while their postural stability is challenged);
while the individual engages in the dual task, recording performance movement data and other biometric data of the individual while performing the primary task, using the physical activity data capture device, and recording performance data of the individual on the associative activity (see para 0195, Certain biometric and identifying data associated with the test subjects will be collected and stored in the Global Database; while wearing an IMU connected to a mobile computer, subjects will be asked to perform one or more tasks which test their postural stability while they are simultaneously engaged in the Cognitive Testing component of Mi Integrated Performance testing; data collected will be stored in the Global Database); and
calculating a composite functioning score for the recorded movement data, other biometric data and performance data, the composite functioning score comprising an indication of the level of functionality of an aspect of the individuals' nervous system (see para 0245, Following the calculations described above, a “Mi Integrated Performance—Postural Stability Analysis” report is generated relative to the subject. In the preferred embodiment, the Mi Integrated Performance—Postural Stability Analysis report contains the Mi Integrated Performance—Postural Stability Composite Score and a comparative analysis including the ordinal and/or interval scores for each testing date for each of the following Combined Measures: TSEO (single-task), and TSEO (dual-task); and
generating a neurological condition profile of the individual comprising an indication of relative functioning of the aspect of the individual's nervous system (see para 0247, The Mi Evaluation component of the invention summarizes current and prior data from Mi Symptoms, Mi Thinking, Mi Balance and Mi Integrated Performance to facilitate the clinical diagnosis of concussion injuries, inform treatment and response strategies, and guide return to play (or return to duty) decisions e.g. a neurological condition profile).

Regarding claims 12-20, please refer to the rejection of claims 1-9 since the claimed subject matter is substantially similar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mollicone et al US 20120068820 discloses collecting biometric data and actigraphy data of the user at the same time while the user is performing an activity.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184